              Case 2:19-cv-01237-JLR Document 46 Filed 11/02/20 Page 1 of 3




 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10         TEN BRIDGES, LLC,                             CASE NO. C19-1237JLR

11                              Plaintiff,               ORDER GRANTING MOTION
                  v.                                     FOR LEAVE TO FILE A
12                                                       SECOND AMENDED
                                                         COMPLAINT
           MIDAS MULLIGAN, LLC, et al.,
13
                                Defendants.
14

15         Before the court is Plaintiff Ten Bridges, LLC’s (“Ten Bridges”) motion to allow

16   leave to file a second amended complaint. (Mot. (Dkt. # 42).) Defendants Midas

17   Mulligan, LLC, Madrona Lisa, LLC, and Danielle Gore (collectively, “Defendants”)

18   have not responded to Ten Bridges’s motion. (See Reply (Dkt. # 45), see generally Dkt.)

19   The court has reviewed the motion, the relevant portions of the record, and the applicable

20   law. Being fully advised, the court GRANTS Ten Bridges’s motion.

21   //

22   //


     ORDER - 1
              Case 2:19-cv-01237-JLR Document 46 Filed 11/02/20 Page 2 of 3




 1                                    I.         BACKGROUND

 2          In addition to generally amending its factual allegations, Ten Bridges now seeks to

 3   add an additional defendant and additional claims. Ten Bridges seeks to add Matthew A.

 4   Toth as a defendant based on information it learned in discovery. (Mot. at 2-3; see Fig

 5   Decl. (Dkt. # 43) ¶¶ 2-6; Prop. 2d Am. Compl. (Dkt. # 42 at 4-22) ¶ 7.) In addition, Ten

 6   Bridges’s proposed second amended complaint adds second counts under its claims for

 7   tortious interference with business relationships against both Madrona Lisa, LLC and

 8   Midas Mulligan, LLC (Prop. 2d Am. Compl. ¶¶ 45-49, 56-60), and claims for tortious

 9   interference with business relationships against Mr. Toth and Defendant Danielle Gore

10   (id. ¶¶ 61-70).

11                                         II.    ANALYSIS

12          When the court’s deadline for filing amended pleadings has not passed, the proper

13   standard for considering a motion to amend a complaint is provided by Federal Rule of

14   Civil Procedure 15(a). Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 607-08

15   (9th Cir. 1992)). Rule 15(a)(2) provides that “[t]he court should freely give leave [to

16   amend] when justice so requires.” Fed. R. Civ. P. 15(a)(2).

17          Here, Rule 15(a) applies because Ten Bridges filed its motion prior to the

18   September 30, 2020 deadline for amending pleadings. (See Sched. Ord. (Dkt. # 41).)

19   Because Defendants have not filed papers in opposition to Ten Bridges’s motion, the

20   court concludes pursuant to its Local Rules that Defendants have admitted that the

21   motion has merit. Local Rules W.D. Wash LCR 7(b)(2) (“Except for motions for

22   summary judgment, if a party fails to file papers in opposition to a motion, such failure


     ORDER - 2
              Case 2:19-cv-01237-JLR Document 46 Filed 11/02/20 Page 3 of 3




 1   may be considered by the court as an admission that the motion has merit.”). Therefore,

 2   mindful of Rule 15(a)(2)’s admonition to “freely give leave to amend when justice so

 3   requires,” the court grants Ten Bridges’s motion for leave to file a second amended

 4   complaint.

 5                                    III.   CONCLUSION

 6         For the foregoing reasons, the court GRANTS Ten Bridges’s motion to allow

 7   leave to file a second amended complaint. (Mot. (Dkt. # 42).) Ten Bridges shall file its

 8   second amended complaint by no later than 10 court days after entry of this order.

 9         Dated this 2nd day of November, 2020.

10

11                                                   A
                                                     JAMES L. ROBART
12
                                                     United States District Judge
13

14

15

16

17

18

19

20

21

22


     ORDER - 3
